Citation Nr: 0834757	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-40 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left eye 
disability.   

2. Entitlement to service connection for tinnitus.    

3. Entitlement to a rating higher than 30 percent for a right 
wrist laceration with medial nerve damage.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Army from January 1977 to December 1979.  She also had 
active service in the Army National Guard to include the 
periods from November 1984 to May 1985, from June 1987 to 
March 1988, and from June 1988 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In an unappealed rating decision in April 2003, the RO denied 
the claim of service connection for a left eye disability.  
By operation of law, the unappealed rating decision became 
final (hereinafter also referred to as finality).  38 
U.S.C.A. § 7105.  On the current application to reopen, the 
RO reopened the claim and adjudicated the claim on the 
merits.  Where service connection for a disability has been 
denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the claim for a left eye disability to 
reflect that finality had attached to the previous rating 
decision, denying service connection.  


FINDINGS OF FACT

1. In a rating decision in April 2003, the RO denied the 
claim of service connection for a left eye disability; after 
the veteran was notified of the adverse determination and of 
her procedural and appellate rights in April 2003, she did 
not appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time.

2. The additional evidence presented since the rating 
decision in April 2003 by the RO, denying service connection 
for a left eye disability, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.

3. Tinnitus was not affirmatively shown to have been present 
during active duty, and tinnitus related to an injury, 
disease, or event of service origin is not currently shown.  

4. The service-connected right wrist laceration with medial 
nerve damage is productive of moderate incomplete paralysis 
with complaints of numbness, constant pain, and weakness in 
the hand and with clinical findings demonstrating neuralgia, 
mild weakness of the abductor pollicis brevis and opponens of 
the thumb, reflexes of +1 1/2, and decreased sensation at the 
forearm, wrist and hand.  


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a left eye disability.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).

3. The criteria for a rating higher than 30 percent for right 
wrist laceration with medial nerve damage have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004.  The veteran was notified that new and 
material was needed to reopen the claim of service connection 
for a left eye disability, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied.  She was notified of the type of 
evidence to substantiate the underlying claim for service 
connection for a left eye disability.  

The veteran was also notified of the type of evidence to 
substantiate the claim for service connection for tinnitus, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  She was 
further notified of the type of evidence to substantiate the 
claim for a higher rating for the right wrist disability, 
namely, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life.  

Additionally, the veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit private medical records 
or authorize VA to obtain private medical records on her 
behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of a claim for service connection, 


except for the effective date of the claims and for the 
degree of disability assignable); of Kent v. Nicholson, 20 
Vet. App. 1 (2006) (the elements of a new and material 
evidence claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except for the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability).

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication in a March 2006 letter, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claims are denied, no 
effect date or disability rating can be assigned as a matter 
of law, so there can be no possibility of any prejudice to 
the veteran with respect to the limited timing defect in the 
VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

To the extent the content of the VCAA notice was deficient as 
to the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, at this stage of the appeal when the 
veteran already has notice of the rating criteria, provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to the content of the VCAA notice regarding the claim is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).



Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).
 
Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but she declined a hearing.  
The RO obtained service medical records, VA records, and 
private records identified by the veteran such as those from 
Dr. J.L. of the Alamo City Medical Group.  The veteran has 
not identified any other pertinent evidence for the RO to 
obtain on her behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for a higher rating.  38 
U.S.C.A.§ 5103A(d).  She was afforded VA examinations in 
October 2004 and August 2006, specifically to evaluate the 
nature and severity of her right wrist disability.  The 
veteran has not contended and the record does not show that 
there has been a material change in the disability since the 
most recent examination to warrant a reexamination. 38 C.F.R. 
§ 3.327(a).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for tinnitus, and further 
development in this respect is not required for the following 
reasons.  There is no record of such condition, or complaint 
relative thereto, during or contemporaneous with service.  
There is no competent evidence of persistent or recurrent 
symptoms relevant to tinnitus since active service, and there 
is no medical evidence of a current diagnosis of tinnitus.  
As the evidence does not indicate that tinnitus may be 
associated with service, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4). 

In regard to the application to reopen a left eye disability 
claim, under the duty to assist, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Left Eye Disability 
Claim

Procedural History and Evidence Previously Considered

In a rating decision in April 2003, the RO denied service 
connection for a left eye disability on the basis that 
although there was evidence of treatment for an eye injury 
during service, there was no evidence of a permanent residual 
or chronic eye disability shown by the service medical 
records or post-service medical records.  

In a letter, dated in April 2003, the RO notified the veteran 
of the adverse determination and of her procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of her 
intention within one year from the date of the letter.  As 
the veteran did not indicate her disagreement within the time 
allotted, the rating decision by the RO in April 2003 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.    

The evidence of record at the time of the rating decision in 
April 2003 is summarized as follows.  



The service treatment records show that in August 1977 the 
veteran was seen with a complaint of tenderness in the area 
of the left eye.  She reported having been hit in the left 
eye by a softball two months previously.  The impression was 
a normal examination.  In September 1978, she was seen with a 
swollen left eye for three days.  The diagnosis was 
infection.  In June 1979, she sustained an injury to the left 
eye that resulted in corneal and conjunctival abrasions.  She 
was treated with an eye patch.  A small foreign body was 
noticed superior to the pupil, prompting a referral to the 
ophthalmology clinic, where a foreign body was not found.  
The eye patch was to be removed the next day and she was to 
return to the clinic on an as-needed basis.  At the time of a 
separation physical examination in November 1979, there was 
no complaint, finding, or diagnosis of a left eye disability.  
The eyes were evaluated as normal.  Likewise, on physical 
examinations in August 1983, June 1987, and June 1988, there 
were no complaints or findings of a left eye disability and 
the eyes were evaluated as normal.  Also, on reports of 
medical history at the time of the physical examinations in 
August 1983, June 1987, and June 1988, the veteran 
specifically denied having had eye trouble.  

After service, private treatment records from Alamo City 
Medical Group document that the veteran was seen with 
complaints referable to the left eye in 2000.  In July 2000, 
there was redness to the left eye and left facial swelling.  
The diagnoses were cellulitis and conjunctivitis.  In August 
2000, there was swelling under both eyes, which was diagnosed 
as cellulitis.  Evaluation of the eyes was within normal 
limits.  At the end of August 2000, the diagnosis was chronic 
left zygomatic lesion.  

In statements, the veteran referred to a left eye condition 
without further description or explanation of her particular 
disability.  

Current Claim to Reopen

As the unappealed rating decision in April 2003 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In August 2004, the veteran submitted a statement indicating 
intent to reopen her claim of service connection for a left 
eye disability.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in April 2003 includes private treatment records and 
statements of the veteran and her representative.  

Analysis

The additional private treatment records from Alamo City 
Medical Group show that in October 2000, the left periorbital 
cellulitis was resolving.  In January 2001, evaluation of the 
eyes was within normal limits.  In December 2001, the veteran 
was treated for a skin infection of the left cheek 
(cellulitis), but evaluation of the eyes was within normal 
limits.  This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, the private treatment 
records in 2000 that documented the presence of a left facial 
skin condition.  There is no diagnosis of a chronic left eye 
disability.  Such evidence has previously been considered by 
the RO in its rating decision in April 2003, and cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

As for the statements of the veteran and her representative 
that she has suffered chronic left eye infections since her 
time on active duty, to the extent these statements are 
offered as evidence of a nexus between a current eye problem 
and service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Board rejects the veteran's 
statements as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

II. Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The veteran claims that she has tinnitus, or a constant 
ringing in her ears, since her time on active duty.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of tinnitus, or ringing in the ears.  
At the time of physical examinations in November 1979, August 
1983, June 1987, and June 1988, the ears were clinically 
evaluated as normal, and on reports of medical history at the 
time of the last three of these examinations, the veteran 
specifically denied having had ear trouble.  

After service, VA and private medical records do not show any 
complaints or diagnosis of tinnitus, or ringing in the ears.  

The veteran's claim has not been substantiated.  As the 
record now stands, tinnitus was not affirmatively shown to 
have been present during active duty, and there is no 
satisfactory proof on any clinical record that the veteran 
either has a current diagnosis of tinnitus or that a current 
tinnitus disability is related to her period of service.  

VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  To the extent that the 
veteran has no diagnosis of tinnitus, service connection for 
the disability is not warranted.  

To the extent that the veteran claims that she has tinnitus 
that is related to her period of service, where as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, typically competent 
medical evidence is required to substantiate the claim.  
However, tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability, that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(on the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although the veteran is competent to declare that she has 
tinnitus, she is not competent to provide a medical nexus 
opinion between a present condition of tinnitus and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 
C.F.R. § 3.159.  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim that she currently has tinnitus that is related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, and as there is no favorable medical 
evidence of current tinnitus related to an injury, disease, 
or event of service origin, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).



III. Higher Rating for the Right Wrist Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran's right wrist laceration with medial nerve 
damage, status post surgery, is rated as 30 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Given all the rating 
criteria for peripheral nerves, evaluating the veteran under 
Diagnostic Code 8515 is the most appropriate.  

Under Diagnostic Code 8515, for peripheral nerve injury of 
the median nerve (dominant extremity), a 30 percent 
evaluation is assigned for moderate incomplete paralysis.  
The next higher rating, 50 percent, requires severe 
incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The veteran contends in statements that her right wrist 
disability is severe enough to warrant a higher rating.  The 
evidence in the file consists of private treatment records 
and two VA examination reports. 

In consideration of the medical records in the file and the 
veteran's contentions, the Board finds that the level of 
impairment from the right wrist disability is not shown to 
approximate the criteria for a higher rating under the 
pertinent evaluation criteria.  In short, her condition is 
properly characterized as demonstrating moderate incomplete 
paralysis, rather than severe incomplete paralysis, under 
Diagnostic Code 8515.  

For example, the veteran underwent VA examinations in October 
2004 and August 2006.  At the time of the 2004 fee-basis 
examination, the veteran reported that her nerve damage 
affected her right hand and fingers with tingling and 
numbness, constant pain, anesthesia, and weakness.  She 
indicated that she was unable to pick up or hold things and 
was unable to feel things that were hot.  Her job involved 
mail delivery, and she reported that her hands hurt the whole 
time.  She stated that she was not receiving any treatment 
for her condition, and that her condition did not result in 
any time lost from work.  From her description, her 
functional impairment was numbness, inability to open the 
hand without help, and constant pain on the top of her hand.  
On examination, there was a well healed right wrist scar at 
the palmar aspect.  There was right median nerve involvement 
showing findings of neuralgia.  There was sensory dysfunction 
with findings of decreased sensation at the areas of the 
right forearm, wrist, and hand.  Motor function was within 
normal limits.  

Right upper extremity reflexes were 2+ at the biceps and 
triceps.  Thus, despite the veteran's complaints to the 
contrary, the disability picture presented by this 
examination was generally of sensory dysfunction.  

At the time of the 2006 examination, the examiner remarked 
that in the past the veteran underwent nerve conduction 
studies that showed evidence of chronic moderate to severe 
right median sensorimotor distal neuropathy at the wrist with 
no evidence of active motor or axonal degeneration.  It was 
noted that the veteran presently had limited functional 
ability performing her tasks with her hand at her job at the 
post office.  On motor examination, there was some mild 
weakness of the abductor pollicis brevis, as well as the 
opponens of the thumb (at 3-4/5).  There was diminished pin 
sensation over the entire right palm.  Reflexes were +1 1/2 
throughout.  The diagnosis was post-traumatic right median 
neuropathy.  Thus, the findings presented on this examination 
demonstrated both sensory and motor impairment; however, in 
the description of such the impairment was mild to moderate.  
Notwithstanding the reference to a nerve conduction study of 
the past that showed moderate to severe neuropathy, clinical 
findings do not suggest more than moderate dysfunction, in 
the opinion of the Board.  

Private records in the file do not reflect any complaints or 
findings pertinent to the right wrist disability.  

In view of the foregoing, as the criteria for a 50 percent 
rating under Diagnostic Code 8515 have not been demonstrated, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).







ORDER

As new and material evidence has not been presented, the 
claim of service connection for a left eye disability is not 
reopened, and the appeal is denied.

Service connection for tinnitus is denied.  

A rating higher than 30 percent for a right wrist laceration 
with medial nerve damage is denied.    



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


